Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/4/2021 has been entered.
 Response to Amendment
Applicant’s amendments, filed 8/4/2021, have been fully considered and reviewed by the examiner.  The examiner notes the amendment to the claims.  Claims 1-13 remain pending.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: None of the prior art cited or reviewed by the examiner, alone or in combination, reasonably makes obvious or predictable the interdiffused and homogenous YxZry-AlzO as claimed.  While the Rowland reference discloses the interdiffused layer it appears limited to the YAlO layer and does not reference the Zr layer.  Additional references, including newly cited US Patent 9023427 by Matero, makes obvious the multicomponent ALD metal oxide layer with composition control; however, such references do not address the claimed compound, i.e. yttrium, zirconium and aluminum oxide, nor is there any suggestion for predictability in the formation of a fully .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940.  The examiner can normally be reached on Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/DAVID P TUROCY/Primary Examiner, Art Unit 1718